8 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GEMINI TWIN FUND III, Petitioner/Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent/Appellee.
No. 91-70615.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 4, 1993.Decided Oct. 21, 1993.

Before:  HUG, FARRIS, and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
Appellant Gemini Twin Fund III ("Gemini") contests the Tax Court's exercise of jurisdiction and holding, in a partnership-level proceeding, that Gemini's Leveraged Drilling Unit partners had no adjusted basis in their own collateralized promissory notes, which they had contributed to the partnership.


3
The Tax Court properly exercised jurisdiction in determining this partnership item.   It related to each partner's share of "amounts determinable at the partnership level with respect to partnership assets ... [or] transactions" and was "necessary to enable the ... partners to determine ... [a]mounts at risk."  26 U.S.C. § 6231(a)(3);  26 C.F.R. § 301.6231(a)(3)-1(a)(1)(vi)(C).   The Tax Court was correct in determining that the Leveraged Drilling Unit partners could have no adjusted basis in their own notes, despite the fact that they were secured by mortgages on real property.   Except to the extent to which the partners had made actual payments on the notes, they were only promises to pay.   See Don E. Williams Co. v. Commissioner, 429 U.S. 569, 579 (1977);   Helvering v. Price, 309 U.S. 409, 413-14 (1940);   Levy v. Commissioner, 732 F.2d 1435, 1437 (9th Cir.1984).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3